In an action for the annulment of a marriage and in a proceeding for the substitution of defendant’s attorney in such action, defendant (the husband, as appellant) moves: (1) to stay execution of the judgment in the action, pending appeal therefrom, insofar as it directs the payment of alimony and counsel fees; and (2) to stay execution of the order in the proceeeding, pending appeal therefrom, insofar as it directs the payment of a balance of $3,750 to attorneys Mishell and Garlock (respondents) for legal services rendered by them to defendant. Motion for stay granted upon condition that defendant continue to pay the sum of $100 a week to plaintiff pending the determination of the appeals; and on the further condition that defendant shall perfect the *787appeals and be ready to argue or submit them at the October Term, beginning October 1, 1962; appeals ordered on the calendar for said term; they will be heard together on one record. Motion by plaintiff (the wife, as respondent) for an additional counsel fee to oppose the defendant’s pending appeal from so much of a judgment in her favor in the annulment action as awarded her alimony and counsel fees, and to oppose the defendant’s pending motion in this court for a stay of such judgment. Motion denied, without prejudice to an application for such additional counsel fee at Special Term, if plaintiff be so advised. Beldock, P. J., Ughetta, Kleinfeld, Christ and Hill, J J., concur.